Citation Nr: 0933791	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The Board previously remanded the present claim in March 
2009. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Bilateral hearing loss was not present during, or within a 
year after, service and did not develop as a result of any 
incident during service, including exposure to noise.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2006 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, an explanation 
of what evidence was to be provided by him, what evidence the 
VA would attempt to obtain on his behalf, and specifically 
informed the Veteran that he should submit any additional 
evidence in his possession that would substantiate this 
claim.  Further, this letter was provided to the Veteran 
before the adjudication of his claim.  Consequently, the VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed, and the Board 
concludes, the appeal may be adjudicated without a remand for 
further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service, VA and private treatment records have been 
obtained, and the Veteran's request for a hearing has been 
honored.  Importantly, the Veteran was also afforded a VA 
medical examination, and the AMC/RO has fully complied with 
the March 2009 Board remand of this issue.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim, and no further assistance to the Veteran 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends his hearing loss is a result of his 
exposure to Naval gunfire during World War II.  

The Veteran's service treatment record reflects no medical 
evidence of treatment for hearing loss or any ear related 
injury during service.  The Veteran's February 1943 entrance 
and February 1946 separation examinations both reflect that 
the Veteran's hearing was within normal limits.  

A September 1995 private audiological examination reflects 
the Veteran's first post service notation of bilateral 
hearing loss.  Though hearing loss is noted, this record 
contains no indication of the nature of any treatment 
provided, or that the onset of this condition occurred prior 
to this examination.  More importantly, this record does not 
indicate the Veteran's hearing loss is related to military 
service or any incident in service.  These same facts are 
true for a March 2003 private audiological examination that 
the Veteran submitted.

In an effort to support his claim, the Veteran submitted a 
December 2006 statement of private audiologist L. Griffith, 
Au.D.  In this statement, Dr. Griffith recounts the history 
of the Veteran's hearing loss, indicating that the Veteran 
indicated he began experiencing hearing loss approximately 15 
years pervious.  Dr. Griffith also diagnoses moderately-
severe high frequency hearing loss bilaterally.  After 
considering the history provided by the Veteran and the 
audiological examinations she performed, Dr. Griffith stated 
that the "[e]xact etiology of [the Veteran's] hearing loss 
is unknown however [his] military experience may be a 
contributing factor."  

In May 2009, the Veteran was provided with a VA audiological 
examination.  At this time, the examiner recorded the 
Veteran's account of his disorder, and performed an 
appropriate audiological examination.  Based on this 
audiological examination, the examiner diagnosed mild to 
moderately severe sensorineural hearing loss from 1500-8000 
hertz.  After considering this examination and the Veteran's 
credible account of in service noise exposure, the examiner 
opined that it was not likely the Veteran's hearing loss was 
the result of military noise exposure.  Though the examiner 
conceded that the Veteran's hearing loss could have been 
caused by military noise exposure, the examiner found the 
many years between the Veteran's separation from service and 
the onset of bilateral hearing loss to be an important 
indication that such hearing loss was not related to service.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, as to his belief that his hearing 
loss is related to service; however, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts as credible the 
Veteran's testimony that he was exposed to factors, such as 
loud noises, while in-service.  However, the Veteran's 
testimony alone is insufficient to establish service 
connection for bilateral hearing loss.

The Board notes the October 2007 statement from the Veteran's 
service representative seeking the application of 38 U.S.C.A. 
§ 1154(b) because the Veteran was engaged in combat.  
However, the combat presumption only serves to satisfy the 
service incurrence element of a service connection claim.  
See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir 1996).  
Section 1154(b) does not eliminate the need for medical-nexus 
evidence; it merely reduces, for Veterans who have engaged in 
combat with the enemy, the burden of presenting evidence of 
incurrence or aggravation of a disease or injury.  Id.  Even 
when the combat presumption applies, a "veteran seeking 
compensation must still show...a causal relationship between 
the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004.  

The Board finds that the VA medical opinion which weighs 
against the claim has higher probative value than the private 
opinion provided in support of the claim.  In this regard, 
the Board notes that the VA opinion accounts for the 
significant gap between the Veteran's separation from service 
and any medical evidence of hearing loss, while accepting the 
Veteran's account of in service noise exposure.  As both the 
September 1995 and March 2003 private audiological 
examinations, as well as the Veteran's VA treatment records, 
fail to provide any opinion concerning any possible cause of 
the Veteran's bilateral hearing loss, the only opinion that 
tends to support the Veteran's contention is the December 
2006 private medical opinion.  However, this opinion is 
written in purely speculative terms and fails to make it as 
likely as not that in service noise exposure caused the 
Veteran's current bilateral hearing loss.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Essentially, the VA 
opinion that the Veteran's hearing loss is not related to 
service is more consistent with the lack of complaints for 
many years after service and provides clear logic for the 
ultimate medical conclusion.  The private opinion fails to 
provide a sufficient medical opinion linking the Veteran's 
hearing loss to military service, or otherwise explain the 
logic for the conclusion.  

The Board finds that the preponderance of the evidence shows 
that bilateral hearing loss was not present during service, 
was not manifest within a year after separation from service, 
and is not attributable to any event or injury during 
service.  Accordingly, the Board concludes that bilateral 
hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
Therefore, the Veteran's appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


